                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

      Plaintiff,                                     Case No. 18-cv-13030
                                                     Hon. Matthew F. Leitman
v.

FAMILY DOLLAR STORES
OF MICHIGAN, LLC,

     Defendant.
__________________________________________________________________/


              ORDER TERMINATING AS MOOT MOTION TO
                 EXTEND DISCOVERY DEADLINE AND
               MOTION TO COMPEL DISCOVERY (ECF #12)

      On June 26, 2019, the Court held a status conference concerning Plaintiff's

Motion to Extend Discovery and Motion to Compel Discovery (ECF #12). On the

call, both parties agreed to extend discovery by ninety days and to complete certain

previously noticed depositions within the first thirty days of the extended discovery

period. The Court directed the parties to submit a stipulated order extending all dates

by ninety days. The parties shall submit that order after a ruling on Defendant's

forthcoming motion for protective order, and the ninety days of additional discovery




                                          1
shall commence upon entry of the order to be submitted by the parties. In light of

this resolution, the Court terminates as moot the pending motion (ECF #12).

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 26, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 26, 2019, by electronic means and/or ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         2
